Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered January 14, 2013. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree, burglary in the first degree, burglary in the second degree, criminal possession of a weapon in the second degree (two counts) and conspiracy in the fourth degree.
It is hereby ordered that the judgment so appealed from is
unanimously affirmed.
Present — Smith, J.P, Peradotto, Carni, Valentino and DeJóseph, JJ.